Exhibit 21 COCA-COLA BOTTLING CO. CONSOLIDATED LIST OF SUBSIDIARIES AS OF JANUARY 03, 2016 Legal Name State/Country & Date Inc/Organized Owned by Ownership% CCBCC, Inc. Delaware 12/20/93 Consolidated 100% CCBCC Operations, LLC Delaware 10/15/2003 Consolidated 100% Chesapeake Treatment Company, LLC North Carolina 6/5/95 Operations 100% Coca-Cola Ventures, Inc. Delaware 6/17/93 Consolidated 100% Consolidated Beverage Co. Delaware 1/8/97 Consolidated 100% Consolidated Real Estate Group, LLC North Carolina 01/04/2000 Consolidated 100% Data Ventures, Inc. North Carolina 09/25/2006 Consolidated 100% Heath Oil Co., Inc. South Carolina 9/9/86 Operations 100% TXN, Inc. Delaware 01/03/90 Data Ventures Inc. 100% Tennessee Soft Drink Production Company Tennessee 12/22/88 Operations 100% Piedmont Coca-Cola Bottling Partnership Delaware 07/02/93 CC Ventures 77.326% CCBC of Wilmington, Inc. Delaware 06/17/93 Piedmont 100% Swift Water Logistics, Inc. North Carolina 04/24/2006 Consolidated 100% Data Ventures Europe BV Netherlands 01/23/2007 Data Ventures Inc. 100% Equipment Reutilization Solutions, LLC North Carolina 04/12/2010 Operations 100% Red Classic Services, LLC North Carolina 11/19/2010 Consolidated 100% Red Classic Equipment, LLC North Carolina 11/19/2010 Red Classic Services 100% Red Classic Transportation Services, LLC North Carolina 11/19/2010 Red Classic Services 100% COCA-COLA BOTTLING CO. CONSOLIDATED LIST OF SUBSIDIARIES AS OF DECEMBER 28, 2014 Legal Name State/Country & Date Inc/Organized Owned by Ownership% Red Classic Transit, LLC North Carolina 11/19/2010 Red Classic Transportation 100% Red Classic Contractor, LLC North Carolina 11/19/2010 Red Classic Transportation 100%
